Title: To George Washington from Benjamin Lincoln, 30 October 1783
From: Lincoln, Benjamin
To: Washington, George


                        
                            
                                Private
                            
                            My dear General
                            Princeton Octr 30 1783
                        
                        My late aid and Assistant Major Jackson is quitting public life and is going to Europe with commercial views.
                        I think him a youth of great honor abilities & integrity and feel myself much interested in his
                            future happiness—I have therefore to request from your Excellency a letter in his favor to some friend in England or
                            france & a certificate purporting his services in the field & that he has served in the war office in both
                            has discharged his duty with dignity & honor. Yours most affectionately
                        
                            B. Lincoln
                        
                    